Citation Nr: 0805243	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for a 
left shoulder disability.

FINDINGS OF FACT

The veteran's left shoulder disability (recurrent left 
shoulder separation) is manifested by subjective complaints 
of pain and objective findings of left shoulder strain 
manifested by rotator cuff tendonopathy and painful but near 
full range motion of the left arm.  There are no reported 
flare-ups of pain, nor any clinical evidence of arthritis, 
joint effusion, rotator cuff tendon tears, or any 
abnormalities of the glenohumeral joint or supraspinatus, 
subscapularis, and biceps tendons.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
shoulder disability (left shoulder separation) have not been 
met during the time period under consideration.  38 U.S.C.A. 
§ 1155 (West 2007); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  VA must consider 
whether the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that 
warrant different ratings and thus whether staged ratings are 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  38 
C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion. The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating. The above 
ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  §§ 4.2, 4.6 (2007).

The veteran's left shoulder disability is rated 10 percent 
disabling under DC 5202-5203.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5202 
pertains to other impairment of the humerus.  38 C.F.R. § 
4,71a, DC 5203.  Diagnostic Code 5203 pertains to impairment 
of the clavicle or scapula.  38 C.F.R. § 4,71a, DC 5203.  
Additionally, the regulatory criteria set forth in DC 5203 
provide different ratings for the minor arm and the major 
arm.  The veteran has indicated (in various treatment 
records) that he is right-handed.  Therefore, the Board will 
consider the ratings and criteria for the minor arm under the 
relevant diagnostic codes.  Diagnostic Code 5201 (limitation 
of motion) is also potentially applicable in this instance.

Diagnostic Codes 5010 (traumatic arthritis), 5003 
(degenerative arthritis), and 5200 (scapulohumeral 
articulation, ankylosis of) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of those conditions.  The veteran has not 
been shown to have ankylosis of the scapulohumeral 
articulation.  Additionally, the evidence of record does not 
reflect that veteran has arthritis of the left shoulder as 
shown by X-ray.  On the contrary, Magnetic Resonance Imaging 
(MRI) performed on the veteran's left shoulder in July 2005 
revealed no evidence of any joint effusion suggesting the 
onset of arthritis.  Accordingly, the criteria pertaining to 
these disabilities are not applicable here.  38 C.F.R. § 
4.71a, DCs 5003, 5010, 5200 (2007).  

The Board thus turns to the applicable diagnostic codes.  38 
C.F.R. § 4.71a, DCs 5201, 5202, 5203.  Under DC 5201, a 20 
percent rating is warranted for limitation of arm motion to 
shoulder level.  A 30 percent rating is warranted for 
limitation of arm motion to midway between the side and 
shoulder level, and a 40 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

In considering the effects of pain on use, the Board notes 
that pain may not be the basis for an award in excess of the 
maximum rating under a diagnostic code. Spencer v. West, 13 
Vet. App. 376 (2000). 
 
In this case, the only clinical evidence of record related to 
the left shoulder within the appeal period is an August 2005 
report of a VA joints examination that the veteran underwent 
in June 2005.  The VA examiner noted that the veteran 
complained of pain in his left shoulder that had increased 
over the previous four years and was particularly aggravated 
by activities that involved leaning against the shoulder.  
However, the veteran denied any flare-ups of pain.  He 
indicated that he did not require any assistive aids for 
walking and experienced no functional limitations on walking 
or standing.  There were no complaints of weakness, swelling, 
heat, stiffness, redness, or any history of instability, 
giving way, locking or fatigability.  

Physical examination of the left shoulder revealed forward 
flexion to 180 degrees, with pain; abduction to 180 degrees, 
with pain; and internal and external rotation from 0 to 90 
degrees.  

Given that the evidence of record shows that the veteran had 
forward flexion and abduction to 180 degrees and internal and 
external rotation to 90 degrees, the Board finds that he is 
not entitled to a compensable rating under DC 5201.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of arm motion to 
shoulder level is not shown.  The Board is sympathetic to the 
veteran's complaints of pain on use.  However, in order to 
warrant a minimal compensable rating of 20 percent under DC 
5201 for limitation of motion of the minor shoulder, the 
veteran must have limitation of arm motion to shoulder level, 
which amounts to forward flexion and abduction to no more 
than 90 degrees.  Even considering the effects of pain on 
use, the evidence does not show forward flexion and abduction 
limited to no more than 90 degrees, and thus the requirements 
for a rating higher than 20 percent have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Nor is the veteran entitled to an increased rating under DC 
5202 or DC 5303.  The veteran's shoulder disability has 
already been rated as 10 percent disabling under DC 5202-
5203.  38 C.F.R. § 4.71a, DCs 52002, 5203.  DC 5202 
contemplates other impairment of the humerus.  Under that 
diagnostic code, malunion is rated 20 percent when there is 
moderate deformity, and rated 30 percent when there is marked 
deformity.  Recurrent dislocation at the scapulohumeral joint 
is rated 20 percent when there are infrequent episodes and 
guarding of movement only at the shoulder level, and rated 30 
percent when there are frequent episodes and guarding of all 
arm movements.  Fibrous union is rated 50 percent, nonunion 
(false flail joint) is rated 60 percent, and loss of the head 
of the humerus (flail shoulder) is rated 80 percent.  38 
C.F.R. § 4.71a, DC 5202.

The veteran underwent an MRI of the left shoulder in July 
2005, the results of which were included in the August 2005 
report of the veteran's VA examination.  The VA examiner 
noted that the MRI revealed no evidence of any rotator cuff 
tendon tears, or any abnormalities of the glenohumeral joint 
or biceps tendons.  The muscle and soft tissues surrounding 
the left shoulder were also unremarkable.  The examiner also 
reviewed X-rays taken of the veteran's left shoulder in June 
2005, which were negative for any abnormalities, as well as 
X-rays from August 2001, which showed rotator cuff 
tendonopathy, but no evidence of a rotator cuff tendon tear.  

Because there is no evidence of record showing moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint, the Board finds that the veteran is not entitled to a 
higher rating under DC 5202.  

Diagnostic Code 5203 provides for a 10 percent rating for 
malunion of the clavicle or scapula, or nonunion without 
loose movement of the clavicle or scapula.  A 20 percent 
rating is warranted for a clavicle or scapula impaired by 
dislocation or nonunion with loose movement.  Those criteria 
also instruct that the evaluator can alternatively rate on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, DC 5203 (2001).  The use of the conjunction "or" in 
that instruction implies that a rating may either be given 
for impairment of the scapula and clavicle or for impairment 
of the shoulder joint, but that two separate ratings may not 
be assigned.  To do so would constitute pyramiding, or the 
evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2007).

The record reflects that on VA examination in August 2005, 
the veteran was noted to have had X-rays taken of his left 
shoulder in 1999 that suggested possible minimal separation 
of the left acromioclavicular joint.  However, the VA 
examiner found that the July 2005 MRI of the left shoulder 
was negative for any joint separation.  The VA examiner also 
noted that the MRI revealed no evidence of any abnormalities 
of the supraspinatus or subscapularis.  As noted above, the 
muscle and soft tissues surrounding the left shoulder were 
also unremarkable.  

There is no evidence of nonunion or dislocation of the 
clavicle or scapula, as is required for a higher rating of 20 
percent under DC 5203.  Accordingly, the criteria listed 
under this diagnostic code cannot serve as a basis for an 
increased rating in this particular case.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shoulder disability warrants no more than 
a 10 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a left shoulder disability, currently 
rated as 10 percent disabling, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


